Exhibit77(d) Policies With Respect to Security Investments On March 27, 2008, the Board of Trustees of ING Mayflower Trust approved the addition of ING Investment Management Co. as a second sub-adviser to the Fund and subsequent changes to the Fund’s principal investment strategies. On October 17, 2008, shareholders approved the addition of ING Investment Management Co. as a second sub-adviser. On November 3, 2008, the Fund reopened to purchases byexisting and new shareholders. The changes to the principal investment strategies were as follows: · The Fund may invest in warrants · The Fund may invest up to 35% of its assets in securities of U.S. issuers, including investment grade government and corporate debt securities · The Fund may invest in government debt securities of developed foreign countries
